DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2006/0157975 hereinafter “Fujii”) in view of Friedrich et al. (USP 5,934,712, hereinafter “Friedrich”).
In regards to claim 1, Fujii discloses a dual containment fitting comprising:
a primary tubing (hi) having a flared end (7);
a secondary tubing (h2) having a flared end (33), wherein the secondary tubing surrounds and is concentric with a first portion of the primary tubing forming a first leak containment space between the primary tubing and the secondary tubing;
a dual containment body (3) comprising a flare fitting portion (3B), a primary containment nut portion (3A) and a bore therethrough,
wherein the flare fitting portion surrounds and is concentric with a second portion of the primary tubing forming a second leak containment space between the primary tubing and the flare fitting portion (shown in fig. 2),
wherein the flare fitting portion compressively engages with the flared end of the secondary tubing connecting the first leak containment space with the second leak containment space (shown in fig. 2),

Fujii does not disclose wherein the primary containment nut portion comprises at least one leak passage hole connecting the third leak containment space with the second leak containment space.
However, Friedrich teaches a fitting body (246) comprising at least one leak passage hole (297) connecting two leak containment spaces (211 and 287).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claims 2-5, Fujii further discloses the primary tubing, the secondary tubing or the dual containment body comprises perfluoroalkoxy (PFA), and the primary containment nut portion comprises a polymer (see paragraphs [0093] and [0097]). Fujii discloses the claimed invention except for making the primary containment nut portion from PPA. It would have been obvious to one having ordinary skill in the art to modify Fujii by making the containment nut portion from PPA, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. Further, Fujii shows it is known to make fitting components from PFA, as shown above.
In regards to claim 6, while Fujii does not expressly disclose the wall thickness being between 1 and 5 mm; the wall thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fujii to have the wall thickness be between | and 5 mm, as the wall thickness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claims 7-12 and 17, Friedrich further discloses the primary containment nut portion comprises an outer wall and wherein at least two leak passage holes are disposed in the outer wall of the primary containment nut portion, wherein each of the leak passage holes are equally spaced around the outer wall of the primary containment nut portion, wherein each of the leak passage holes are configured for unidirectional fluid flow, and each of the leak passage holes are configured to allow flow from the third leak containment space to the second leak containment space.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claims 13-15, while Fujii does not expressly disclose inner diameter of the passage hole being between .5 mm and 2 mm, the inner diameter of the primary tubing being between 3 mm and 20 mm, or the outer diameter of the primary tubing being between 5 mm and 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fujii to have the inner diameter of the passage hole be between .5 mm and 2 mm, the inner diameter of the primary tubing be between 3 mm and 20 mm, or the outer diameter of the primary tubing be between 5 mm and 20 mm, as the various diameters may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 16, Fujii discloses a dual containment fitting comprising:
a primary tubing (hi) having a flared end (7);
a secondary tubing (h2) having a flared end (33), wherein the secondary tubing surrounds and is concentric with a first portion of the primary tubing forming a first leak containment space between the primary tubing and the secondary tubing;
a dual containment body (3) comprising a flare fitting portion (3B), a primary containment nut portion (3A) and a bore therethrough,
wherein the flare fitting portion surrounds and is concentric with a second portion of the primary tubing forming a second leak containment space between the primary tubing and the flare fitting portion (shown in fig. 2),
wherein the flare fitting portion compressively engages with the flared end of the secondary tubing connecting the first leak containment space with the second leak containment space (shown in fig. 2),

a valve assembly annular fitting body (V) comprising a first end, a second end and a bore therethrough;
wherein the first end of the annular fitting body is threadably engaged at the primary containment nut portion (see at 1n) of the dual containment body so that the flared end of the primary tubing compressively engages within the first end if the annular fitting body (shown in fig. 9).
Fujii does not disclose wherein the primary containment nut portion comprises at least one leak passage hole connecting the third leak containment space with the second leak containment space.
However, Friedrich teaches a fitting body (246) comprising at least one leak passage hole (297) connecting two leak containment spaces (211 and 287).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claim 18, Fujii further discloses the dual containment fitting assembly further comprises a secondary containment nut (5).
In regards to claim 19, Fujii further discloses the secondary containment nut surrounds and is concentric with the flared end of the secondary tubing (shown in fig. 9).
In regards to claim 20, Fujii further discloses the secondary containment nut threadably engages with the flare fitting portion of the dual containment body (shown in fig. 9).

Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Fujii does not disclose “a third leak containment space between the primary tubing and the primary containment nut portion”, please refer to the annotated figure 2 below for clarification:

    PNG
    media_image1.png
    566
    802
    media_image1.png
    Greyscale

In the figure above, it can be seen that Fujii discloses a third leak containment space (L3) between the primary tubing (h1) and the containment nut portion (3A). Therefore, the claim limitation has been met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/13/2021